Exhibit 10.2


THE STEAK N SHAKE COMPANY
2006 INCENTIVE BONUS PLAN




1. Purpose: The purpose of the 2006 Incentive Bonus Plan (the "Plan") is to
promote the interests of the Company and its shareholders by providing
additional cash compensation as incentives to certain key executives of the
Company and its Subsidiaries and Affiliates who contribute materially to the
success of the Company and such Subsidiaries and Affiliates.


2. Definitions: The following terms when used in the Plan shall, for the
purposes of the Plan, have the following meanings:


(a) "Affiliate" shall mean any entity in which the Company has an ownership
interest of at least 25%.



(b)  
"Award" means the opportunity to earn cash compensation under this Plan, subject
to the achievement of one or more Performance Goals and such other terms and
conditions as the Committee may impose.



(c)   "Board" means the Board of Directors of the Steak n Shake Company.



(d)  
"Cause" means a Participant’s commission of any act or acts involving
dishonesty, fraud, illegality or moral turpitude.



(e)  "Change in Control" means the happening of any of the following events:


(1) the acquisition by any Person or "beneficial ownership" (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of 20% or more of either (A) the
then-outstanding shares of Stock ("Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that, for purposes of this
Section 2(e)(1), the following acquisitions shall not constitute a Change in
Control:



(i)  
any acquisition directly from the Company,




(ii)  
any acquisition by the Company,




(iii)  
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or



(2) individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(3) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a "Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the then
outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting form such Business
Combination (including, without limitation, any entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or


(4) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(f) "Code" means the Internal Revenue Code of 1986, as amended


(g) "Company" means the Steak n Shake Company, its Subsidiaries and Affiliates.


(h) "Job Loss" means a Termination of Employment resulting from a corporate
restructuring or reorganization, job restructuring, reduction in force,
outsourcing or replacement of jobs by technology.


(i) "Participant" means an employee of the Company who is an "executive officer"
as defined in Rule 3b-7 promulgated under the Exchange Act who has been granted
an Award.


(j) "Performance Goal" means any of the following measures as applied to the
Company as a whole or to any Subsidiary, division or other unit of the Company;
revenue; operating income; net income; basic or diluted earnings per share;
return on revenue; return on assets; return on equity; return on total capital;
or total shareholder return.


(k) "Performance Period" for an Award means the period of time for the
measurement of the extent to which the applicable Performance Goals are
attained.


(l) "Retirement" shall mean termination of the employment of an employee with
the Company or a Subsidiary or Affiliate on terms that allow them to collect
benefits under the Company’s 401k and Profit Sharing Plan.


(m) "Section 162(m) Exemption" means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.


(n) "Subsidiary" shall mean any corporation, which at the time qualifies as a
subsidiary of the Company under the definition of "subsidiary corporation" in
Section 424 of the Code.


(o) "Termination of Employment" of a Participant means the termination of the
Participant’s employment with the Company and the Subsidiaries.
 
 
3. Administration: The Plan shall be administered under the supervision of the
Board, which may exercise its powers, to the extent herein provided, through the
agency of its Compensation Committee or a subcommittee thereof (the
"Committee"). The Committee shall consist of not less than two (2) members of
the Board who meet the definition of "non-employee directors" under the
provisions of Section 162(m) of the Code and the definition of "independent
directors" under the provisions of the Exchange Act or the regulations or rules
promulgated thereunder.

4. Eligibility; Maximum Awards: Awards may be granted to any Participant. The
maximum amount of cash that may be payable with respect to any one Award shall
be 175% of a Participant’s salary in the first year of the performance period.


5. Establishment of Awards:


(a) Basic Terms of Awards. In connection with the grant of each Award, the
Committee shall, within the time period required to qualify for the Section
162(m) Exemption.


(1) determine the Performance Goal(s) and Performance Period applicable to such
Award,


(2) establish the formula for determining the amounts payable based upon
achievement of the applicable Performance Goal,


(3) determine the consequences for the Award of the Participant’s Termination of
Employment for various reasons or the Participant’s demotion or promotion during
the Performance Period,


(4) specify the consequences for the Award of the occurrence of a Change in
Control during the Performance Period (if such consequences are to be different
from those provided in Section 6 below), and


(5) establish such other terms and conditions for the Award as it may deem
appropriate.


(b) Performance Goals may take the form of absolute goals or goals relative to
the performance of one or more other companies comparable to the Company or of
an index covering multiple companies. In establishing Performance Goals, the
Committee may specify that there shall be excluded the effect of restructuring
charges, discontinued operations, extraordinary items, cumulative effects of
accounting changes, and other unusual or nonrecurring items, and asset
impairment, in each case as those terms are defined under generally accepted
accounting principles and provided in each case that such excluded items are
objectively determinable by reference to the Company’s financial statements,
notes to the Company’s financial statements and/or management’s discussion and
analysis in the Company’s financial statements.


(c) A cash payment may be made to a Participant pursuant to an Award only upon
the achievement of the applicable Performance Goal(s), except that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such Performance Goals will be waived in whole
or in part upon the death or Disability of the Participant, in the event of a
Change in Control, or such other event as the Committee may deem appropriate.
Notwithstanding the foregoing, however, the Committee may not exercise any
discretionary authority it may otherwise have under this Plan with respect to an
Award, in any manner to waive the achievement of the applicable Performance
Goals or to increase the amount payable pursuant thereto or the value thereof,
or otherwise in a manner that would cause the Award to cease to qualify for the
Section 162(m) Exemption.


6. Change in Control: Unless otherwise determined by the Committee in connection
with the grant of an Award, upon a Change in Control during the Performance
Period for any Award, the Participant shall be entitled to receive, promptly
following the Change in Control (and in any event within 30 days thereafter), a
payment with respect thereto equal to (i) the amount that would be payable with
respect to such Award, if the applicable Performance Goals for the Performance
Period were achieved at the level achieved during the portion of the Performance
Period that precedes the Change in Control times, (ii) a fraction, the numerator
of which is the number of days in the portion of the Performance Period that
precedes the Change in Control and the denominator of which is the total number
of days in the Performance Period; provided, that the Participant shall forfeit
his or right to receive such payment if he or she experiences a Termination of
Employment for Cause before the payment is made. The amount paid with respect to
any Award under this Section 6 shall offset the amount (if any) that becomes
payable with respect thereto following completion of the Performance Period of
the Award.


7. Non-Transferability: Awards granted hereunder shall not be assignable or
transferable other than by will or the laws of descent and distribution.


8. Withholding Taxes: The Company may withhold or cause to be withheld from any
or all cash payments made under this Plan such amounts as are necessary to
satisfy all federal, state and local withholding tax requirements related
thereto.


9. Funding: Benefits payable under this Plan to any person shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of, benefits under this Plan.


10. No Employment Rights: Neither the establishment of this Plan, nor the
granting of any Award, shall be construed to (a) give any Participant the right
to remain employed by the Company or to any benefits not specifically provided
by this Plan, or (b) in any manner modify the right of the Company to modify,
amend, or terminate any of its employee benefit plans.


11.  Nature of Payments: Any and all grants of Awards and payments of cash
hereunder shall constitute special incentive payments to the Participant, other
than payments pursuant to Awards with Performance Periods of one year or less,
and shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purposes of determining any pension,
retirement, death or other benefits under (a) any qualified, non-qualified or
supplemental pension, retirement or profit-sharing plan of the Company, (b) any
bonus, life insurance or other employee benefit plan of the Company, or (c) any
agreement between the Company, and the Participant, on the other hand, except as
such plan or agreement shall otherwise expressly provide.


Without limiting the generality of the foregoing, payments of cash hereunder may
be deferred under any such plan if and to the extent such plan so provides.



--------------------------------------------------------------------------------


12. Non-Uniform Determinations: The Committee’s determinations under this Plan
need not be uniform, and may be made by the Committee selectively among
individuals who receive, or are eligible to receive, Awards (whether or not such
individuals are similarly situated). Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, to enter into non-uniform and
selective Award Agreements as to (a) the identity of the Participants, (b) the
terms and provisions of Awards, and (c) the treatment of Terminations of
Employment. 



13.  
 Miscellaneous:



(a) By accepting any benefits under the Plan, each Participant and each person
claiming under or through him shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken or made to be
taken or made under the Plan by the Company, the Board, the Committee or any
other committee appointed by the Board.


(b) Any action taken or decision made by the Company, the Board, the Committee,
or any other committee appointed by the Board arising out of or in connection
with the construction, administration, interpretation or effect of the Plan or
of the Regulations shall lie within its absolute discretion, as the case may be,
and shall be conclusive and binding upon all Participants and all persons
claiming under or through any Participant.


(c) No member of the Board, the Committee, or any other committee appointed by
the Board shall be liable for any act or failure to act of any other member, or
of any officer, agent or employee of such Board or Committee, as the case may
be, or for any act or failure to act, except on account of their own acts done
in bad faith. The fact that a member of the Board shall then be, shall
theretofore have been or thereafter may be a Participant in the Plan shall not
disqualify such person from voting at any time as a director with regard to any
matter concerning the Awards, or in favor of or against any amendment or
alteration of the Plan, provided that such amendment or alteration shall provide
no benefit for directors as such and provided that such amendment or alteration
shall be of general application.


(d) The Board, the Committee, or any other committee appointed by the Board may
rely upon any information supplied to them by any officer of the Company or any
Subsidiary and may rely upon the advice of counsel in connection with the
administration of the Plan and shall be fully protected in relying upon
information or advice.


14. Amendment of Plan and Awards: The Board may from time to time in its
discretion amend or modify this Plan or Awards without the approval of the
shareholders of the Company; provided that except as provided in the next
sentence, no such amendment shall adversely affect any previously-granted Award
without the consent of the Participant. Notwithstanding the foregoing, the Board
may from time to time amend Awards, without the consent of affected
Participants, (i) to comply with applicable law, stock exchange rules or
accounting rules, and (ii) to make changes that do not materially decrease the
value of such Awards. In no event may any Award be amended in any manner that
would cause it to cease to qualify for the Section 162(m) Exemption.


15. Term of the Plan: This Plan was approved by the Board of Directors of the
Company on November 8, 2005 and will become effective on February 8, 2006,
subject to the affirmative vote of the holders of a majority of the votes cast
unless suspended or discontinued earlier by action of the Board of Directors.
The Plan will expire on the last day of the Company’s Fiscal Year 2010. The
expiration of the Plan, however, shall not affect the rights of the Participants
under Awards theretofore granted to them, and all Awards shall continue in force
and operation after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.


16. Controlling Law: The law of the State of Indiana, except its law with
respect to choice of law, shall be controlling in all matters relative to this
Plan.

